 



Exhibit 10.38(b)
THIRD AMENDMENT TO THE SERIES 2002-1 SUPPLEMENT
          This THIRD AMENDMENT TO THE SERIES 2002-1 SUPPLEMENT (this
“Amendment”), dated as of December 23, 2005, amends the Series 2002-1 Supplement
(the “Series 2002-1 Supplement”), dated as of July 25, 2002 as amended by the
First Amendment thereto, dated as of November 22, 2002 and the Second Amendment
thereto, dated as of June 3, 2004, and is between CENDANT RENTAL CAR FUNDING
(AESOP) LLC (formerly known as AESOP Funding II L.L.C.), a special purpose
limited liability company established under the laws of Delaware (“CRCF”), THE
BANK OF NEW YORK, a New York banking corporation, as trustee (in such capacity,
the “Trustee”) and as agent for the benefit of the Series 2002-1 Noteholders and
the Surety Provider (in such capacity, the “Series 2002-1 Agent”), to the Second
Amended and Restated Base Indenture, dated as of June 3, 2004, between CRCF and
the Trustee (as amended, modified or supplemented from time to time, exclusive
of Supplements creating a new Series of Notes, the “Base Indenture”). All
capitalized terms used herein and not otherwise defined herein shall have the
respective meanings provided therefor in the Definitions List attached as
Schedule I to the Base Indenture (as amended through the date hereof) or the
Series 2002-1 Supplement, as applicable.
W I T N E S S E T H:
          WHEREAS, pursuant to Section 12.2(i) of the Base Indenture, an
amendment to any Supplement which amends the applicable amount of Enhancement
requires the consent of CRCF, the Trustee and each affected Noteholder of the
applicable Series of Notes;
          WHEREAS, pursuant to Section 6.11 of the Series 2002-1 Supplement, the
Surety Provider is deemed to be the sole holder of the Series 2002-1 Notes for
the purpose of giving all consents, waivers and approvals under the
Series 2002-1 Supplement and the Base Indenture on behalf of the Series 2002-1
Notes;
          WHEREAS, the parties desire to amend the Series 2002-1 Supplement
(1) to increase the Series 2002-1 Required Enhancement Percentage when an Event
of Bankruptcy has occurred with respect to a Manufacturer of Program Vehicles,
(2) to modify certain Series 2002-1 Maximum Manufacturer Amounts and (3) to make
conforming changes; and
          WHEREAS, CRCF has requested the Trustee, the Series 2002-1 Agent and
each Noteholder to, and, upon this Amendment becoming effective, CRCF, the
Trustee, the Series 2002-1 Agent and the Surety Provider voting as the sole
Noteholder have agreed to, amend certain provisions of the Series 2002-1
Supplement as set forth herein;

 



--------------------------------------------------------------------------------



 



          NOW, THEREFORE, it is agreed:
          1. Article I(b) of the Series 2002-1 Supplement is hereby amended to
include the following definitions in appropriate alphabetical order:
     “Series 2002-1 Bankrupt Manufacturer Vehicle Percentage” means, as of any
date of determination, a fraction, expressed as a percentage, (i) the numerator
of which is the aggregate Net Book Value of all Program Vehicles manufactured by
a Bankrupt Manufacturer and each Manufacturer with respect to which a
Manufacturer Event of Default has occurred and leased under the AESOP I
Operating Lease as of such date and (ii) the denominator of which is the
aggregate Net Book Value of all Vehicles leased under the AESOP I Operating
Lease as of such date; provided that, solely for the purposes of clause (i) of
this definition, if a Bankrupt Manufacturer is the debtor in Chapter 11
Proceedings until the thirtieth (30th) calendar day following commencement of
such Chapter 11 Proceedings, the Net Book Value of all Program Vehicles
Manufactured by such Bankrupt Manufacturer shall be deemed to be zero.
     “Series 2002-1 Required Incremental Bankrupt Manufacturer Rate” means
(i) as of any date following the occurrence of an Event of Bankruptcy with
respect to a Manufacturer of Program Vehicles, the excess of (A) the
Series 2002-1 Required Non-Program Enhancement Percentage as of such date over
(B) 15.0% and (ii) as of any other date of determination, zero.
          2. Each of the following defined terms, as set forth in Article I(b)
of the Series 2002-1 Supplement, is hereby amended and restated in its entirety
as follows:
     “Series 2002-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount”
means, as of any day, with respect to Kia, Isuzu, Subaru, Hyundai and Suzuki, in
the aggregate, an amount equal to 20% of the aggregate Net Book Value of all
Vehicles leased under the Leases on such day.
     “Series 2002-1 Maximum Non-Program Vehicle Percentage” means, as of any
date of determination, 40%; provided that the Series 2002-1 Maximum Non-Program
Vehicle Percentage as of any date of determination shall be increased by a
fraction, expressed as a percentage, the numerator of which is the aggregate Net
Book Value of all Redesignated Vehicles manufactured by each Bankrupt
Manufacturer and each other Manufacturer with respect to which a Manufacturer
Event of Default has occurred and leased as of such date under the AESOP I
Operating Lease or the Finance Lease as of such date and the denominator of
which is the aggregate Net Book Value of all Vehicles leased under the Leases as
of such date.
     “Series 2002-1 Maximum Manufacturer Amount” means as of any day, any of the
Series 2002-1 Maximum Mitsubishi Amount, the Series 2002-1 Maximum Individual
Kia/Isuzu/Subaru Amount, the Series 2002-1 Maximum Individual Hyundai/Suzuki
Amount or the Series 2002-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki
Amount.

-2-



--------------------------------------------------------------------------------



 



     “Series 2002-1 Required Enhancement Amount” means, as of any date of
determination, the sum of (i) the product of the Series 2002-1 Required
Enhancement Percentage as of such date and the Series 2002-1 Invested Amount as
of such date, (ii) the Series 2002-1 Percentage of the excess, if any, of the
Non-Program Vehicle Amount as of such date over the Series 2002-1 Maximum
Non-Program Vehicle Amount as of such date, (iii) the Series 2002-1 Percentage
of the excess, if any, of the aggregate Net Book Value of all Vehicles
manufactured by Mitsubishi and leased under the Leases as of such date over the
Series 2002-1 Maximum Mitsubishi Amount as of such date, (iv) the Series 2002-1
Percentage of the excess, if any, of the aggregate Net Book Value of all
Vehicles manufactured by Kia, Isuzu or Subaru, individually, and leased under
the Leases as of such date over the Series 2002-1 Maximum Individual
Kia/Isuzu/Subaru Amount as of such date, (v) the Series 2002-1 Percentage of the
excess, if any, of the aggregate Net Book Value of all Vehicles manufactured by
Hyundai or Suzuki, individually, and leased under the Leases as of such date
over the Series 2002-1 Maximum Individual Hyundai/Suzuki Amount as of such date,
(vi) the Series 2002-1 Percentage of the excess, if any, of the aggregate Net
Book Value of all Vehicles manufactured by Kia, Isuzu, Subaru, Hyundai or
Suzuki, in the aggregate, and leased under the Leases as of such date over the
Series 2002-1 Maximum Aggregate Kia/Isuzu/Subaru/Hyundai/Suzuki Amount as of
such date, (vii) the Series 2002-1 Percentage of the excess, if any, of the
Specified States Amount as of such date over the Series 2002-1 Maximum Specified
States Amount as of such date, (viii) the Series 2002-1 Percentage of the
excess, if any, of the Non-Eligible Manufacturer Amount as of such date over the
Series 2002-1 Maximum Non-Eligible Manufacturer Amount as of such date and
(ix) the Series 2002-1 Percentage of any Aggregate Adjustment Amount.
     “Series 2002-1 Required Enhancement Percentage” means, as of any date of
determination, the sum of (i) the product of (A) 15.0% and (B) the Series 2002-1
Program Vehicle Percentage as of such date, (ii) the product of (A) the
Series 2002-1 Required Non-Program Enhancement Percentage as of such date and
(B) the Series 2002-1 Non-Program Vehicle Percentage as of such date, and
(iii) the product of (A) the Series 2002-1 Required Incremental Bankrupt
Manufacturer Rate as of such date and (B) the Series 2002-1 Bankrupt
Manufacturer Vehicle Percentage as of such date.
          3. Article I(b) of the Series 2002-1 Supplement is hereby amended by
deleting the definition “Series 2002-1 Maximum Individual
Kia/Isuzu/Subaru/Hyundai/Suzuki Amount” and inserting the following definitions
in appropriate alphabetical order:
     “Series 2002-1 Maximum Individual Kia/Isuzu/Subaru Amount” means, as of any
day, with respect to Kia, Isuzu or Subaru, individually, an amount equal to 5%
of the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.
     “Series 2002-1 Maximum Individual Hyundai/Suzuki Amount” means, as of any
day, with respect to Hyundai or Suzuki, individually, an amount equal to 7.5% of
the aggregate Net Book Value of all Vehicles leased under the Leases on such
day.

-3-



--------------------------------------------------------------------------------



 



          4. This Amendment is limited as specified and, except as expressly
stated herein, shall not constitute a modification, acceptance or waiver of any
other provision of the Series 2002-1 Supplement.
          5. This Amendment shall become effective as of the date (the
“Amendment Effective Date”) on which each of the following have occurred:
(i) each of the parties hereto shall have executed and delivered this Amendment
to the Trustee, (ii) the Rating Agency Consent Condition shall have been
satisfied with respect to this Amendment, (iii) all certificates and opinions of
counsel required under the Base Indenture shall have been delivered to the
Trustee and (iv) the Surety Provider, as the Requisite Noteholders, shall have
consented hereto.
          6. From and after the Amendment Effective Date, all references to the
Series 2002-1 Supplement shall be deemed to be references to the Series 2002-1
Supplement as amended hereby.
          7. This Amendment may be executed in separate counterparts by the
parties hereto, each of which when so executed and delivered shall be an
original but all of which shall together constitute one and the same instrument.
          8. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be duly executed by their respective duly authorized officers as of the date
above first written.

            CENDANT RENTAL CAR FUNDING
(AESOP) LLC, as Issuer
    By:   /s/ Lori Gebron         Name:   Lori Gebron        Title:   Vice
President        THE BANK OF NEW YORK, as Trustee
and Series 2002-1 Agent
    By:   /s/ John Bobko         Name:   John Bobko        Title:   Vice
President     

 